 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities, Respondent engaged in discrimination and committed an unfair labor practice withinthe meaning of Section 8 (a) (3) and (1) of the Act.4.By interfering with, restraining, and coercing its employees in their rights guaranteedin Section 7 of the Act,Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Relations Act we herebynotify our employees that:WE WILLNOT discourage membership in United Packinghouse Workers of America,CIO, orin any other labor organization of our employees,by discharging or refusing toreinstate any of our employees,or in any other manner discriminating against them inregard to hire or tenure of employment or any term or condition of employment.WE WILL NOTthreaten our employees with economic or other reprisals in the eventof the advent of the union;spy on or keep under surveillance union meetings or activities;or interrogate our employees concerning their union sentiments.WE WILL NOT in anyother manner interferewith,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join orassist United Packinghouse Workers of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in otherconcerted activities for the purposes of collective bargaining and other mutual aid orprotection,or to refrain from any or all such activities except to the extent that suchrightmay be affected by an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Lawrence F. Folsom and Charles T. Williamsimmediate and fullreinstatement to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them whole for any loss of paythey may have suffered as a result of our discrimination against them.All of our employees are free to become or refrain from becoming members of the above-named union or any other labor organization.SUNNYLAND PACKING COMPANYEmployer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.JAMESTOWN STERLING CORPORATIONandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL. Case No. 3-CA-596. July 30, 1953DECISION AND ORDEROn May 1Z, 1953, TrialExaminer DentD. Dalbyissued hisIntermediateReport in the above-entitled proceeding finding106 NLRB No. 88. JAMESTOWN STERLING CORPORATION467that the Respondent had engaged in and wasengagingin certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmativeaction, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengagedin certain other unfair labor practices alleged in thecomplaint and recommended that such allegations in the com-plaint bedismissed.Thereafter, the Respondent and the GeneralCounsel each filed exceptions to the Intermediate Report, andthe Respondent filed a supporting brief.The Respondent's request for oral argument is hereby denied,as the record, the exceptions, and brief, in our opinion, ade-quately present theissues andthe positions of theparties.'Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Murdock, and Styles].The Board has reviewed the rulings of the TrialExaminerand finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has consideredthe IntermediateReport, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additionsand modifications:i1.We agree with the Trial Examiner that the Respondentcommitted independent violations of Section 8 (a) (1) of the Actwith respect to (a) Foreman Mason's interrogation of employeesCavallaro and Olson concerning their union activities; (b) Fore-man Mason's conveyance of a threat to Olson relating to unionactivities"to keep his mouth shut, he didn't want him dis-charged"; and (c) the grant of general wage increases and 4paid holidays on August 1, 1952, at the height of the union or-ganizational campaign, which was not satisfactorily explained,and which we find, like the Trial Examiner, was instituted atsuch time to induce employees through allurements to discon-tinue their union activities and to discourage union member-ship.' In addition, we find that Foreman Mason's inquiries ofPaterneti to ascertain Paterneti's knowledge of the union activityat the plant, as described in the Intermediate Report, wasviolative of the Act.2.We agree with the TrialExaminer,and with thereasonsstated in the Intermediate Report, that the Respondent violatedSection 8 (a) (3) of the Act in discriminately discharging em-'We note and correct a minor inadvertence in section IV of the Intermediate Report. Thepertinentclause should read:"operations of the Respondent described in section I,above... "2 See Cary Lumber Company, 102 NLRB 406; Dallas Concrete Company, 102 NLRB 1292;Jamestown Veneer and Plywood Corporation, 93 NLRB 101.322615 0 - 54 - 31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees Cavallaro and Carlton.' Cavallaro was discharged atthe close of business on Friday, August 1, and Carlton, who wasabsent on August 1, was discharged upon his return to workMonday, August 4, 1952. Both discharges, concurrent with theunlawful institution of the wage increases, were effected vir-tually simultaneously at the height of the union organizationaldrive at the plant. Cavallaro was the leader among the employ-ees in organizing the Union; Carlton actively assisted Cavallaro,and was otherwise known, before and during the union campaign,as a staunch advocate of the Union.The Respondent's animus against the Union is undisputed.The evidence, as detailed in the Intermediate Report, clearlyreveals that Foreman Mason was aware of the existence ofunion activities at the plant during the immediate period pre-ceding Ausust 1, 1952. Further credible evidence in the recordconfirms this fact, e.g., (1) Paterneti's testimony that heinformed Mason on the morning of August 1 of his earlierdiscussion with persons at Earl's Diner in which Paternetiwas advised that "some union was trying to get organized inJamestown Sterling"; and (2) on July 30, ina conversation withCavallaro, Mason said he had in his possession a union-appli-cation card, showing the card to Cavallaro, "to prove it" thatunion activities were being carried on in the plant. With respectto Cavallaro, among other things, Paterneti's testimony was notspecifically denied that Mason told Paterneti on August 1 that"he was informed that [Cavallaro] was distributing cards inconnection with the Union there." With respect to Carlton, theuncontradicted evidence shows that during the period precedinghis discharge, he was known by Superintendent Rubyand Fore-man Goben to be receivinga pensionfrom the Union. Furtherevidence indicates that Carlton, in earlier employment withother companies in the same town, Jamestown, had been activeon behalf of the Union, and had also been president of a CIOlocal for a period of 2 years. Such evidence, disclosing oppor-tunitiesfor the Respondent to know of Carlton'sstrong unionsympathies, is significant when considered in conjunction withthe Respondent's admitted knowledge that Carlton was a pen-sioner of the Union, with the fact of his active union solicitationof the Respondent's employees, and with all the surroundingcircumstances related in the Intermediate Report. As found bytheTrial ' Examiner, the abuses of discipline on the part of3Member Houston, dissenting in part, would distinguish Carlton's case from that ofCavallaro and dismiss the complaint as to Carlton. In his opinion, Carlton's discharge wasreasonably caused by his flagrant record of absenteeism, and was precipitated by the factthatCarlton was again absent without permission on August 1 immediately preceding hisdismissal by the Respondent He believes, in Carlton's case, that it was not inconsistentforSuperintendentRuby himself to discharge Carlton, rather than leave this matter toCarlton's foreman, Groben, or to seek Groben's recommendation, as was customary; foritwas of course known to Ruby on August 1 that Groben was permanently leaving the Re-spondent's employ that day. JAMESTOWN STERLING CORPORATION469Cavallaro and Carlton with respect to visiting and absenteeismhad been a continuing matter since their first employment withthe Respondent;and there is no question inthe record that theyhad personally never been warned of discharge,which was thepractice of the Respondent before terminating employees forsuch reasons.Visiting and absenteeism,as the record amplyshows, were prevalent among the employees in the plant. And,though it appears that there were periods of idleness amongthe employees along the production line in the cabinet and fin-ishing departments,testimony by the Respondent's presidentreveals that the Company was short of help in these departmentsduring the first two quarters in 1952.It seems clear to us, inview of the above factors and all those recited by the TrialExaminer,that the abuses of Cavallaro and Carlton werecondoned by the Respondent.We find with the Trial Examinerthat the asserted misconduct of these employees was seizedupon by the Respondent as a pretext for its intent to removethe leaders of the union movement at the plant,and with well-calculated timing,to discourage union membership by demon-strating to the employees the threat of like action for continuedunion activities.4The Respondent's grant of wage increases and4 paid holidays,significantly timed with the discharges,we find,was intended to show the employees conversely,that they couldobtain improved working conditions without the benefit of theUnion.3.We agree with the Trial Examiner's rulings,andwith hisreasons therefor given in the record,for granting the motion torevoke the subpena duces tecum which was issued requiringcounsel for the General Counsel to produce an affidavit ofPaterneti,allegedly in the files of the General Counsel.Paterneti testified that he had signed an affidavit for theGeneral Counsel during the informal investigation of the case.The Respondent sought the production of such affidavit forpurposes of cross-examining Paterneti;it asserts in its briefthat it had "reason to believe"Paterneti's testimony wouldconflict with statements made in the affidavit.However, thebasis for the Respondent's "reason to believe"was at no timedisclosed or made apparent.No such affidavit was used by theGeneral Counsel in examining Paterneti, or any other witness,or shown to any witness on the stand at the hearing,or at allrevealed in the trial of the case. The Respondent was not entitledto the production of such an affidavit.It is settled that for purelyexploratory purposes litigants may not obtain,as a matter ofright,documents of this sort if they exist in the confidentialfiles of the General Counsel or the Board.'4See,e.g.,N.L R.B.v.WhitinMachine Works, 204 F 2d 950(C. A 1), enforcing100 NLRB 497.5 See,e.g.,N.L.R.B.v.Quest-Shon Mark Brassiere Co., 185 F. 2d 285(C. A 2),cert.den. 342 U. S. 812;Goldman v.United States,316 U. S.129; Connecticut ChemicalResearch Corporation,98 NLRB 160. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,JamestownSterling Corporation,village of Falconer,Chautauqua County,New York, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in United Brotherhood of Car-penters and Joiners of America,AFL, orany other labororganization of its employees,by discriminatorily dischargingany of its employees,or discriminating in any other manner inregard to their hire and tenure of employment,or any term orcondition of employment.(b) Granting or promising wage increases,paid vacations, orother economic benefits for the purpose of influencing employeeswith respect to union activities.(c) Threatening and interrogating employees concerning unionactivities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assistUnited Brotherhood of Carpenters and Joiners of America,AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage inother concerted activities for the purpose of collective bar-gaining or other mutual aid of protection, or to refrain fromany or all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Carl Cavallaro and John Carlton immediate rein-statement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges.(b)Make said employees whole for any loss of pay they mayhave suffered by reason of the discrimination against them inthemanner set forth in the section of the Intermediate Reportentitled"The Remedy."(c) Post at its place of business in Falconer,New York,copiesof the notice attached hereto and marked "Appendix."6Copiesof said notice,to be furnished by the Regional Director for theThird Region,shall,after being duly signed by the Respondent'srepresentative,be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." JAMESTOWN STERLING CORPORATION471notices to its employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Upon request, make available to the Board or its agents,for examination and copying, all payroll records, social- securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay due, and the right of reinstatement under the terms of thisOrder.(e) Notify the Regional Director for the Third Region inwriting within ten (10) days from the date of this Decision andOrder what steps have been taken to comply therewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lations Board in order to effectuate the policies of the NationalLaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in UnitedBrotherhood of Carpenters and Joiners of America, AFL,or any other labor organization of our employees, bydischarging any of our employees or discriminating inany other manner in respect to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT threaten or interrogate our employeesconcerning their union activities.WE WILL NOT grant or promise wage increases, paidvacations, or other economic benefits for the purpose ofinfluencing our employees with respect to their unionactivities.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist United Brotherhood of Carpenters and Joinersof America, AFL, or any other labor organization, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activity for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activity,except to the extent that such right may be affected by anagreementrequiringmembership in a labor organizationas a condition of employment, as authorized in Section8 (a) (3) of the Act.WE WILL offer to Carl Cavallaro and John Carltonimmediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to theirseniority or other rights and privileges and make themwhole for any loss of pay suffered as the result of thediscrimination against them. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employeesare free tobecome,remain, or to refrainfrom becomingor remaining membersin any labororganiza-tion, except to the extent that this right may be affected by anagreementin conformity with Section 8 (a) (3).JAMESTOWN STERLING CORPORATION,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered,defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASE'The United Brotherhood of Carpenters and Joiners of America, AFL, filed a charge withthe National Labor Relations Board on August 8, 1952, and an amended charge on October13 and December 30, 1952. This charge resulted in a complaint filed by the General Counselon December 30, 1952, alleging that the Jamestown Sterling Corporation violated Section 8(a) (1) and (3) of the National Labor Relations Act as amended (61 Stat. 136). The complaintas amended at the hearing in substance alleges that Respondent, a New York corporation,discharged Carl Cavallaro on August 1, 1952, and John Carlton on August 4, 1952, becausethey joined the Union or engaged in concerted activities protected by Section 7 of the Actand that Respondent from June 1, 1952, to February 2, 1953, interrogated its employeesconcerning union membership and activities, threatened its employees with discharge forsuch activities, promised or granted its employees economic benefits to induce them torefrain from Joining or sympathizing with the Union, and engaged in surveillance of suchunion activities. In answer Respondent denied the alleged unfair labor practices.Upon notice a hearing was held on February 2 to 6. 1953, at Jamestown, New York. Anpartieswere present at the hearing and were afforded an opportunity to introduce relevantevidence, to examine and cross-examine witnesses, to argue the issues orally upon therecord, and to file briefs, proposed findings of fact, and conclusions of law. At the conclusionof the General Counsel's case Respondent moved for a dismissal of the complaint, andrenewed this motion at the conclusion of the hearing. A ruling thereon was reserved and isdisposed of in accordance with the findings made below. A brief was filed by the GeneralCounsel.Upon the record in this case and from my observation of the witnesses, I make the findingsof fact, conclusions of law, and recommendations which follow:FINDINGS OF FACTI.BUSINESS OF THE RESPONDENTThe Jamestown Sterling Corporation is incorporated under the laws of the State of NewYork with its principal office and place of business in the village of Falconer, ChautauquaCounty, New York, where it is engaged in the manufacture of furniture. During the calendaryear 1952, Respondent purchased raw materials, supplies, and equipment valued at approxi-mately $ 250,000, of which approximately 25 percent was shipped directly to Respondent'splant from sources outside the State of New York. During 1952, Respondent manufacturedand sold finished products valued in excess of $ 1,000,000, of which more than 50 percent wassold and shipped to customers outside the State of New York.1For convenience Jamestown Sterling Corporation will be referred to as "Respondent,"theUnited Brotherhood of Carpenters and Joiners of America, AFL, as the "Union," theNational Labor Relations Board as the "Board", and the National Labor Relations Act asthe "Act." JAMESTOWN STERLING CORPORATION473II.THE LABOR ORGANIZATIONThe United Brotherhoodof Carpenters and Joiners of America,AFL. isa labor organiza-tion within the meaning of Section2 (5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA.Preliminary findingsRespondent manufactures furniture.Itsplant is divided into departments.Since the manu-facturing is performed on a line basis,each department's output is dependent upon theproduction of the preceding department. It is therefore necessary for efficient productionto have the work flowing through the plant at an even rate without stoppages or bottlenecks.Respondent's business had declined in the second and succeeding quarters of 1951. However,there was an upward trend in early 1952 which continued through the period covered by thecomplaint.During the slack period Respondent's employment,at least in the assembly depart-ment or cabinet room, had declined and, according to Respondent's president,some of theemployees"seemed to get out of the habit of working."Respondent's president and itssuperintendent therefore directed their attention to increasing production and eliminatingbottlenecks.During the period here involved a bottleneck in the cabinet room created alimiting factor to Respondent's production. This was caused by an inordinately high rate ofreturns of furniture to the cabinet room because of defects(estimated by the foreman asabout 50 percent,and as by the superintendent as between 20 and 30 percent)and by areduction of the number of personnel in the department during the preceding slack productionperiod. Another contributing factor was worktime lost by employees through unnecessaryvisiting and other inattention to their duties.Against this general background the Union started an organizational drive on July 7, 1952,after Respondent's employees had returned from their vacations. The Union sent member-ship-application cards to Carl Cavallaro who led and directed the drive. He was assisted byJohn Carlton, Robert Olson, and Wave Lewis. John Carlton was employed in Respondent'sassembly department or cabinet room where cut and sanded wood was assembled, gluemarks and other defects removed, and the furniture otherwise prepared for finishing. CarlCavallaro, Robert Olson, and Wave Lewis were employed in Respondent's finishing depart-ment where the stain and lacquer or other finish was applied and the manufacturing processcompleted.The union organizational drive was directed primarily to these two departments.Itreached its peak during the week ending July 28, 1952. By that time 27 union-applicationcards had been signed and returned to Cavallaro. During this period, and subsequently,Respondent's president made frequent inspection trips through the plant averaging 6 to 10 aday,allegedly to discourage excessive visiting and time-wasting by employees. Theseinspection trips were supplemented by frequent visits by Respondent's superintendent.During the workweek preceding July 31, 1952, Kermit T. Mason, finishing departmentforeman, asked Olson what he knew about a union. Olson told Mason that he did not knowanything about a union, that he got a card from the mail,signed it,and sent it in. Masonthen told Olson "to keep [his] mouth shut, he didn't want him [Olson] discharged." Masonalso asked Cavallaro what he knew about the Union. Cavallaro advised Mason that he did notknow any more than anyone else in the plant.On August 1, 1952, Respondent posted a notice at its plant advising its employees of ageneralwage increase of 5 cents an hour, the granting of 4 paid holidays a year, and theinstitutionof an incentive program to benefit the employees.Thisnotice also directedattention to the longer workweek provided by Respondent as compared to other plants workingshorter weeks of as few as 2 and 3 days.During the latter part of August or early September, Mason approached Olson and toldhim that the employees did not need a union in the plant and that the "old man" couldn'tafford a union.He also indicated that unionization might result in a strike and loss of wagesto employees.Respondent sent a letter dated January 7, 1953, to its employees opposing unionizationof the plant. The letter directed attention to better than 15 years of "friendly relationshipbetween labor and management" in its organization and referred to "a few who have trieddesperately to stir up trouble"in the"last several months." It speculated on the amountofmoney collected as dues by the A.F. of L. estimating this to be $ 312,000,000 annually,and suggested that the labor organization was more interested in dues than in the employees'welfare. The letter concluded with the suggestion that"a lot more can be accomplished under 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDthepresentconditions."The union drive culminatedin a Board-supervised election onJanuary 9, 1953, in which the Unionwas unsuccessful,EB.The discharge of Carl CavallaroCavallaro was employed by Respondent in October 1942, and worked since then until thetime of his discharge except for the period from January 1943 to February 1946 when heserved in the Armed Forces. He worked continuously as a drawer sprayer for approximately6 years preceding his discharge. Drawer spraying was the first operation in the finishingdepartment and all furniture having drawers passed through Cavallaro's spray booth beforeproceeding to other manufacturing operations in the finishing department.His booth wasimmediately adjacent and to the right of the cabinet room. The next booth, several feet tothe right, was the stain spray operated by Robert Olson. Cabinets (those pieces of furniturehaving drawers) were moved after inspection from the cabinet room to the drawer sprayerand from there to the stain sprayer. In addition to cabinets the stain sprayer applied stainto the noncabinet furniture which did not pass through the drawer-spray booth.Cavallaro was a fast worker. Drawer spraying required only about 50 percent of his time.During the rest of the workday he performed duties incidental to operation of the spray boothsuch as obtaining and spraying pin trays,getting lacquer, and moving furniture,or he per-formed work assigned to him by his foreman. About 15 to 20 percent of the time Cavallarowas not assigned to any work. He was paid on a piece-rate basis for spraying drawers andon an hourly rate basis for the remainder of his workday. His piecework earnings weresubstantially greater than his hourly pay rate.Cavallaro was discharged on August 1, 1952. Prior to the discharge Foreman Mason wasaware of the union organizational activity in the plant. One of the employees in his depart-ment had, as a joke, filled in a union-application card with the name of another employeeand left it on Mason's desk. What knowledge of union activity he had otherwise acquired wastherefore supplemented by an examination of the application cards being distributed.On Thursday, July 31, 1952, Mason was absent from the plant. Cavallaro got permissionfrom Anthony Paterniti, who assisted Mason, to leave during the forenoon to get an auto-mobile repaired. Plant Superintendent Walter H. Ruby noted Cavallaro's absence and askedPaternitiwhere he was. Paterniti advised Ruby that Cavallaro had been excused and wouldbe back in the afternoon.Mason returned to work on Friday. August 1, 1952. Superintendent Ruby conferred withhim about the condition of the finishing department the previous day. With reference to thisconference and subsequent events Mason testified:Iremember this instance very clearly on account of Walter getting on me very hardon that Friday that Carl was let go. I don't remember the words--they aren't so clear,but I said something to this effect. Everybody was talking that day that I was absent.Walter Ruby said, "The wholedepartment is in bad shape at that end.Little Cavallarowas missing, doing a lot of visiting and running around the shop." Finally, he forcedthe issue. Carl was walking by the desk and I collared him, and I heard all this talkinggoing on and I asked him what he knew about the Union. And as I get it, from remem-bering, he said he didn't know anything about it. I don't recall if we had a little conver-sation what effect it would have on us. We might have. I don't recall the exact words. Ican't just pick them out from five months ago. 3Mason then asked Paterniti if he knew the employees were trying to organize a union.Paterniti denied knowledge of union activity. He was told by Mason to keep Cavallaro busythe rest of the day and according to Paterniti this is what he did. In the midafternoon RubytoldMason that he was going to discharge Cavallaro.4 Immediately following this advicefrom Ruby, Mason had another conversation with Paterniti in which Mason said he wasinformed that Cavallaro had been distributing cards in connection with the Union. At 5 p. m.of the same day Cavallaro was called into the office and discharged by Ruby. Cavallaro'sversion of this interview is:2Judicial notice has been taken of the decision in Jamestown SterlingCorp . 3-RC-1055.3From other testimony it appears that this conversation did not occur in Ruby's presence.4Ruby places the time of this conversation as between 9 and 9:30 a.in. in one part of histestimony and as between 3:30 and 4 p. m. in another portion. However,Mason places thetime as midafternoon and this accords with the other events of that day. JAMESTOWN STERLING CORPORATION475Well, it was 5:00 o'clock because the people started walking out, and I walked in, IaskedMr. Ruby if he wanted to see me. I said, "What about? " He says, "Carl, I amgoing to have to let you go." I stood there for a second--a few seconds maybe--and Isaid,"What for9 " He says, "You are visiting too much." He says, "There is a lot ofthem down in that corner going to get the same thing." And so, I asked for my pay andhe give me my pay and he started to say something else. I told him he was wasting histime, and walked out.Prior to the day of his discharge Cavallaro had not been advised that a continuation ofexcessive visiting would result in dismissal or told by any of Respondent's supervisorsthathe was not a satisfactory employee. It was customary in Respondent's plant for theforemen rather than the plant superintendent to discipline employees and to dischargethose who proved unsatisfactory, but this policy was not followed in the dismissal of Caval-laro. Nor was his foreman's recommendation obtained prior to the discharge.C.The discharge of John CarltonCarlton, now 66 years of age, was employed by Respondent in April 1950 as a cabinetrepairman. At the time of his employment he was a member of and received a small old-agepension from the Union. Either at that time or during the course of his employment this factbecame known to his foreman and to Superintendent Ruby.Since his employment, Carlton was frequently absent. These absences varied from 1 to 9days a month. Except for an occasional sickness which was reported by his wife, Carlton didnot report his intention to be absent or obtain permission from his supervisors. In February1951 he quit work because his foreman assigned another employee to his workbench butreturned at his foreman's request. In August 1951, he asked his foreman for a leave ofabsence to build a house for his daughter and her husband and was referred to AssistantSuperintendent Peterson. Carlton told Peterson that he intended to take the time off. Petersonsaid, "Ifyour job is there when you are ready to come back you might be re-hired." He stayedaway from work from August 24 to October 3, 1951, and was reemployed when he reportedfor work. In late 1951 or early 1952 he told his foreman, Clemmens J. Groben, that he wouldquit unless he received a raise in pay. After Groben consulted Superintendent Ruby he toldCarlton that Ruby would give him a raise of 10 cents an hour.Prior to the July 1952 vacation Carlton advised Groben that he wanted an extra week'svacation. Groben did not grant permission for the extended vacation, but Carlton neverthe-less took the time. Nothing was said to him when he returned. On the Friday that Cavallarowas discharged, John Carlton did not report for work. He did, however, come to the plantatquitting time, about 5 p. m., to get his paycheck and "to say goodbye to Mr. Groben,"who was leaving the Company's employ that day. Carlton obtained his paycheck from LelandPeterson, personnel manager and assistant superintendent. He told Peterson that he wasabsent because the arrival of unexpected out-of-town visitors had kept him up late the nightbefore.Carlton had not obtained permission for his absence or given Respondent any pre-vious notice. Carlton did not work on Saturday. He reported for work the following Monday,August 4, 1952, and was advised that Ruby wanted to see him. Ruby's version of the resultingconversation follows:Mr. Carlton come in and he asked me--as well as I can remember--what was wrong.As well as I can remember, I says, "Jack, I cannot go on with this absenteeism anylonger. I am going to have to let you go." And as well as I can remember he said, "Isthere anything wrong with my work? " As well as I can remember, I told him that therewas nothing wrong with his work. He says, "Well, if that is the way you feel about it Iwill have my money." I said "All right." So I had his check made up Saturday I believeitwas, if I am not mistaken. I went into the office and got his check where it was keptin the vault and brought it back and gave it to him. He made some remark about this--hedidn't care too much--get out of this damn workhouse anyhow. That is about as straightas I can put it. And that was the end of Mr. Carlton and my conversation.As in the case of Cavallaro, Carlton was discharged contrary to usual practice by Super-intendentRuby rather than by his foreman and his foreman was not consulted about the 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge.5Ruby offered by way of testimonial explanation that the decision to dischargeCarlton was made after Foreman Groben had left Respondent's employ.6Carlton had priortohisdischarge been given no warning by Respondent or told that a continuation of hisabsenteeism would result in dismissal.According to Carlton,uncontradicted by Respondent,the only comment made concerning the poor attendance record was by Gorben who said hewould like him to report for work a little oftener.D. Related eventsAccording to Superintendent Ruby and Respondent's President Floyd C. Pickard,excessivevisiting prevailed in the plant and particularly in the sections of cabinet room and finishingdepartment which were adjacent.This was the area where Carlton and Cavallaro worked.The excessive visiting was the frequent subject of conversations between Ruby and Mason.Ruby regarded Cavallaro as one of the chief offenders and allegedly specifically directedMason's attention to Cavallaro's visiting"a dozen tunes or more previous to his discharge"and (in another portion of his testimony)"8, 9 or maybe 10 times" in the 2 months precedinghis discharge.Pickard would frequently see visiting by employees on his inspection tripsthrough the plant. He spoke to Ruby 4 or 5 times about this the first week after vacation. Healso told Foreman Groben and spoke very frequently to Mason about this visiting.Pickardalso noted employee absenteeism and the insufficient number of workers which resulted, andspoke to Ruby about this problem.He noted Cavallaro's visiting and absence from his spraybooth and had several conversations with Ruby about it. Pickard testified that between July14 and 20, 1952,he told Mason that Cavallaro was "continually visiting"and that "the twoof you[Ruby and Mason]have got to get together and break this up." He thought he sawCavallaro"on every day away from his spray and visiting each time,and ... made a veryspecial point to see what was done."Pickard further testified that he spoke to either RubyorMason about Cavallaro'svisiting a dozen times.However,he never mentioned this toCavallaro.Pickard on occasion would take an offending employee to his foreman and reporttheoffense in the employee'spresence.He never followed this practice with respect toCavallaro.Upon these facts the General Counsel claims that Respondent violated the Act by(1) dis-criminating in regard to the tenure of Cavallaro and Carlton by discharging them for unionactivity;(2) interrogating its employees concerning union activities; (3) coercing or threat-ening them with discharge for union activities; (4) promising and granting economic benefitsto induce them to refrain from joining a union; and (5)engaging in surveillance of unionactivities.Concluding FindingsThe initial question is whether the discharges of Cavallaro and Carlton and the unionorganization drive were related events or merely coincidental occurrences.Respondent,relying upon coincidence to account for the employee discharges at the height of the unioncampaign,presented testimony tending to prove that:(1) The supervisor who made thedischarges had no knowledge of the union activity;and (2)Respondent was engaged in acampaign to obtain greater employee production by eliminating visiting and absenteeismand the discharge of offending employees was necessary to make that campaign effective.Despite his testimpny to the contrary,I cannot believe that Ruby did not know of the unionactivityprior to the discharges.The picture drawn by Respondent's testimony is one ofincreasing visiting by employees in the plant which prompted intensive inspection trips bythe superintendent and the president.These trips were supplemented by numerous confer-ences with the foremen of the two departments involved. It is incredible that Mason, whoadmittedly had knowledge of union activity,withheld this information from his superiors orthat they were otherwise unable to learn of the union drive.Knowledge of union activity byRuby is also revealed in Mason's account.of his conversation with Ruby and Cavallaro onthemorning of August 1. (Page 474,supra.)Ruby advised Mason that"little Cavallaro wasmissing,doing a lot of visiting"and finally "forced the issue." Mason "collared"Cavallaro5 The foreman involved,Groben, discharged another worker,Agnes Miller,on August 1,1952, for visiting6At one point in his testimony he stated the decision was made after work on Friday,August 1, 1952; at another point he stated that the decision was made Saturday,August 2,1952,after examining Carlton's employment record JAMESTOWN STERLING CORPORATION477and "asked him what he knew about the Union."If Ruby's forcing the issue with Masoninduced an inquiry about union activity,that issue must have been the union organizationaldrive.This inquiry was followed by a conversation with Paterniti in which Mason askedhim about union activity.It is apparent that the original conversation between Ruby andMason that induced the subsequent inquiries was about union activity and that Ruby waswell aware of the union organizational drive.Respondent's employees,particularly those in the cabinet room,were guilty of visiting.Undoubtedly,the union activity in the plant caused an increase in this practice.? However,afairappraisal of the evidence does not indicate that either Cavallaro or Carlton weremore active offenders than other employees.While Ruby testified that he had specificallydirectedMason's attention to Cavallaro's visiting from 8 to 12 or more times and Pickardtestified that he directed Mason's or Ruby's attention to Cavallaro's visiting a dozen times,these statements appear to be exaggerations.If the foreman's attention had been so force-fully and so often directed to one of his employees'deficiencies,it is inconceivable that theforeman would not with equal force and regularity have accused the offending employee, andinformed him that his objectional conduct had been observed by the superintendent and bythe president of the Company.Cavallaro,however, testified that he had never been warnedof excessive visiting.This testimony was not substantially challenged by Respondent. Masonrelated only one instance when any warning was given as the result of conversations witheitherRuby or Pickard.8This occurred on the morning of Cavallaro's discharge. Masonsaid,"Itold him to keep his mouth shut, to go back to work and quit running around theshop."9 Even if this is an accurate representation of the conversation,it is significantthat it occurred on the day of the discharge.This hardly afforded Cavallaro an opportunityto correct his alleged deficiency.Itwould be normal in a situation of this kind, and indeed the evidence indicates it wasnormal for Respondent,to warn an employee of a deficiency before discharging him. Rubyoffered as the reason for this failure to warn the employee,an assertion that it was theforeman's responsibility.Pickard testified similarly.However, whatever weight this ex-planationmight otherwise have had was destroyed by the disclosure that Ruby had personallywarned another employee of his deficiency and Pickard had personally conducted employeesto this foreman and called attention to an infraction of Respondent's work policies in theemployees'presence.For these reasons I cannot find that Cavallaro was discharged forthe reason advanced by Respondent.At the hearing Ruby testified that Carlton was discharged for absenteeism and visiting.Specific evidence of his visiting was not presented at the hearing, Respondent relying uponabsenteeism as the controlling factor motivating the discharge.There is no question butTCavallaro testified that his union activity was confined to nonworking periods. However,itisextremely unlikely that his and other employees'union activity did not encroach uponthe employees working time.8Mason testified to a conversation with Cavallaro relating to visiting which was promptednot by Ruby's or Pickard's admonition but by Foreman Groben's complaint.Mason's explana-tion of this event is:Q.What didhe say to you?A.Why, he [Groben] said,"If youwould keep that little sprayer out of the upper endwe would get a lot more cabinets cleaned up." He caught him down in the other end ofthe plant--the cabinet line.Isays, "Well,Clem,Iwill see what I can do about itQ.What did you do about it"A.Well, at times if I would go up to Carl and if he would be talking, he would stop andwalk over to his spray.I'd say, "If they would break up a lot of this talking, why, wewould get more cabinets."He agreed to that.The mild nature of such a reproach,if it can be so termed,is not consistent with the impli-cation of Ruby's and Pickard's testimony.9Cavallaro's version of this conversation gives itadifferent implication. Cavallaro testifiedthat he informed Mason that the company officials had pegged him as a union organizer.Mason responded,"Idon't know what went on yesterday"since he was not there. Paterniti,who was present during the conversation,informed Mason that Ruby inquired about Cavallarowhile he was out repairing his automobile.ThenMason said to Cavallaro, "Well, whateveryou do,keep your mouth shut and watch your step." Thisversion removes any implicationthat he was being admonished for visiting. 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDthatCarlton had a poor attendance record. He evidently failed to report for work withoutany acceptable reason and failed to report to his supervisors when he intended to be absent.However this practice had prevailed ever since his first employment with Respondent.Respondent evidenced a willingness to employ Carlton on this basis, at least until August1,1952. Carlton's casual work practices were specifically condoned 3 weeks before hisdischarge when Respondent permitted his continued employment after he had taken an extraweek's vacation without permission. Between that date and his discharge two events occurwhich present a possible motive for Respondent's termination of his services--an unexcusedabsence on August 1, 1952, and the union organizational drive. Despite Respondent's claimof the former as the motive there appears no reasonable explanation as to why, after carry-ing a load of 6 days unexcused absence from July 7 to 12, 1 additional day on August 1 wouldbe the straw to break Respondent's back. Respondent's failure to act in a reasonable andnormal manner by giving Carlton a warning before discharging him for absenteeism createsdoubt that that is the real reason for the discharge. In another similar case, a warning wasgiven an offending employee before his discharge. Ruby's testimony regarding this incidentis:I think Armstrong was in last year, if I'm not mistaken, in '51. I don't want to quotethe time because all the figures I can't keep in my head.Personally I talked to Mr.Armstrong and showed him where he had lost over a thousand dollars in pay duringthe year for being off, then told him that I just couldn't put up with that any more. Hehad to straighten himself out, get in to work, or else we'd have to let him go. For threeor four days he done all right--maybe two or three weeks, then he was right back in thesame rut.For the year preceding his discharge I estimate that Carlton's loss of pay due to absences,including the period from August 24 to October 3, 1951, when he left Respondent's employ,was substantiallylessthan $1,000. Apparently the only other employee specifically identifiedas being discharged for absenteeism was not only a worse offender but had been given awarning by Respondent'ssuperintendent.Upon considering all of these facts and circum-stances I cannot find that Carlton was discharged for the reason advanced by Respondent.Having rejected the reasons presented by Respondent for the discharges of Cavallaro andCarlton, it is concluded that they were in fact discharged for union activity. This conclusionis apparent from these established factors: (1) Respondent's antipathy toward unionization ofitsplantas evidenced by its January 7, 1953, letter to its employees and the foreman'sconversations; (2) the assertions by Respondent's superintendent that he was not aware ofthe union activity; (3) the discharges being made, contrary to the usual practice, by thesuperintendent, rather than the foreman; (4) the failure of the superintendent to consult withor obtain the foreman's recommendation in arriving at the decision to discharge the em-ployees; (5) the failure to warn the employees that their allegedly objectional conduct would,if not corrected, result in dismissal, which evidently was Respondent's usual practice; and(6) the simultaneous occurrence of the union drive, the discharge of the union organizers,and the granting of general wage benefits. The plausible explanation of these factors is thatRespondent,in its desire to prevent unionization of its plant, granted a general wage increaseand discharged the union organizers and in order to avoid the consequences of its unlawfulconduct asserted that the supervisor who made the discharges lacked knowledge of the unionactivity. It is therefore found that the discharges of Carl Cavallaro and John Carlton werediscriminatory and violated Section 8 (a) (3) of the Act.E. Interference, restraint, and coercionThe remaining issues presented is whether Respondent's conduct during the union driveconstituted a restraint or coercion of the employees' rights. One of the purposes of the Actis to insure that employees shall have a free choice in organizing or joining a union. Andany activity that interfered with or restrains employees in the exercise of a free choice isproscribedby the Act. Joy Silk Mills v. N. L. R. B., 185 F. 2d 732 (C.A.D.C.).Such action"minimizes the influence of organized bargaining.It interferes with the right of self-organi-zation by emphasizing to the employees that there is no necessity for a collective bargainingagent."May Stores Co. v. N, L. R. B., 326 U. S. 376, 385. The Act does not, however,preclude an employer from introducing benefits to his employees during an organizationaldrive, provided its purpose is not to interfere"through allurements rather than coercion."Western Cartridge Co. v. N. L. R. B., 134 F. 2d 240, 244; N. L. R. B, v. Bailey Co., JAMESTOWN STERLING CORPORATION479180 F. 2d 278; N. L. R. B. v. La Salle Steel Co., 178 F. 2d 829, 835; N. L. R. B. v. CrownCan Co., 138 F. 2d 263, 267.In this case Respondent granted a general wage increase and 4 paid holidays. No explana-tionwas given as to the reasons for granting the increase at that time other than the barestatement in the posted notice that "this increase comes about by the furniture businessbeingsome better." The wage benefits coming as they did when two of the union organizersweredischarged could not help but have the effect of demonstrating to employees the benefitswhich were forthcoming without union membership and the disadvantages of belonging to theUnion. Nor can the conclusion be avoided that this effect was overlooked by Respondentswhen the action was taken. Under these circumstances the granting of the wage benefitsinterfered with the guaranteed rights of the employees in violation of the Act. (The ClevelandTrust Company, 102 NLRB 1497).As previously stated, Respondent's foreman did interrogate two employees, Olson andCavallaro, concerning their knowledge of union activity. The Board has uniformly held thatemployer interrogation of employees concerning their union membership to be a violation ofSection 8 (a) of the Act. (Standard-Coosa-Thatcher Company. 85 NLRB 1358.) The courtshave generally held that interrogation must have coercing or restraining effect on employeesin order to be violative of the Act (N. L. R. B. v. Tennessee Coach Company, 191 F. 2d 546(C. A. 6); Atlas Life Insurance Company v. N. L. R. B., 195 F. 2d 136 (C. A. 10)), or theremust be evidence of conduct otherwise establishing employer hostility to organizationalactivity on the part of his employees. (Max Sax v. N. L. R. B., 171 F. 2d 769 (C. A. 7);John S. Barnes Corporation v. N. L, R. B., 190 F. 2d 127 (C. A. 7); N. L. R. B. v. ArthurWiner, Inc., 194 F. 2d 370 (C. A. 7); N. L. R. B. v. Horde & Dauch Pompany, 171F. 2d 240 (C. A. 4)). In N. L. R. B. v. Montgomery Ward & Company, 192 F. 2d 160 (C. A.2),the court held that inquiries made by the manager concerning what was being done in behalfof the union, and statements that he did not like the union, to the extent that they constitutedno threat or intimidation, or promise of favor or benefit in return for resistance to the union,were not unlawful and did not violate Section 8 (a) (1) of the Act. After considering these courtdecisions the Board has recently affirmed its previous decisions that interrogation is viola-tive of the Act (Syracuse Color Press, Inc., 103 NLRB 1375).Under the circumstances of this case, the interrogation of Olson, accompanied as it wasby the instruction "to keep [his] mouth shut, [Mason] didn't want him discharged," wascoercive. Furthermore, the statement itself constituted a threat violative of the Act.The General Counsel asserts that the January 7, 1953, letter sent to employees containedthreats of economic reprisal and was coercive. The letter, while antiunion in tone, containsno threat or promise. Consequently I find that the statements contained therein were merelyexpressions of Respondent's views regarding the Union and were protected by the guaranteeof freespeech (Wrought Iron Range Co., 77 NLRB 487; Morrison Turning Co., Inc., 77 NLRB670; Agar Packing & Provision Corp., 81 NLRB 1262; Solomon Co., 84 NLRB 226.)The General Counsel also contends that Respondent interfered with the rights of its em-ployees by surveillance of union activities. The evidence of the frequent inspection tripsthrough the plant by Respondent's superintendent and by the president is relied upon tosupport the allegation.This evidence does not indicate the inspection trips were madeduring the employees' rest periods or other free time. Consequently, even if it is assumedthat the purpose of the trips was to prevent union activity during working hours the evidencefails to establish that Respondent unlawfully interfered with employees' rights guaranteedby Section 7 of the Act through surveillance. An employer is privileged to prohibit activities,including union activities which intefered with an employee's production. It is recommendedthat thisallegationof the complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section II, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States and suchof them as have been found to constitute unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices it will berecommended that Respondent cease and desist therefrom. Having found that the Respondent 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDdiscriminated against Carl Cavallaro and John Carlton by discharging them because of theirunion membership and activities it will be recommended that Respondent offer each of themimmediate reinstatement to their former or substantially equivalent position without preju-dice to their seniority or other rights and privileges. It will be further recommended thatRespondentmake each of them whole for any loss of pay he may havesuffered by reasonofRespondent's discrimination by payment of a sum of money equal to that which eachwould normally have earned as wages from the date on which he was discharged to the dateof an offer of reinstatement, less his net earnings during that period. The loss of pay shallbe computed on the basis of each separate calendar quarter, or portion thereof during theperiod from Respondent's discriminatory action to the date of an offerof reinstatement.The quarterly periods shall begin on the first day of January. April, July, and October.Earnings in one particular quarterly period shall have no effect upon the back-pay liabilityfor any other period. In order to insure compliance with the foregoing back pay and rein-statement provision it is recommended that Respondent, upon reasonable request, makeall pertinent records available to the Board and its agents. Respondent's unlawfulconductin this case in my opinion discloses a fixed purpose to defeat self-organization and itsobjectives.Because of Respondent's unlawful conduct and its underlying purposes, I amconvinced that the unfair labor practices found are persuasively related to the other unfairlabor practices proscribed by the Act and that the danger of theircommissionin the futureis to be anticipated from the course of Respondent's conduct in the past. The preventivepurposes of the Act will be thwartedunlessthe recommendations are coextensive with thethreat. In order therefore to. make effective the interdependentguaranteeof Section 7 toprevent a recurrence of unfair labor practices and tominimizestrife which burdens andobstructs commerce and thus to effectuate the policies of the Act it will be recommendedthat Respondent cease and desist from infringing in any manner upon the rights guaranteedby Section 7 of the Act.CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners of America, AFL, isa labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Carl Cavallaroand John Carlton thereby discouraging membership in the Union. Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3) of theAct.3.By interfering with, restraining, and coercing its employees in the exercise of therightsguaranteed in Section 7 of the Act, the Respondenthas engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]MOUNT HOPE FINISHING COMPANY, MOUNT HOPE FINISH-ING COMPANY, INC., JOSEPH K. MILLIKEN, FRANK L.DAYLOR AND ROBERT D. MILLIKENandTEXTILE WORK-ERS UNION OF AMERICA, CIO. Case No. 1 -CA-1085. July30, 1953DECISION AND ORDEROn August 5, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above -entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.106 NLRB No. 95.